DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 30 March 2021 (“Response”).  
Claims 1–6, 8–14, and 16–20 are currently pending.
Claims 1–6 and 8–14 have been examined.
Claims 16–20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–6 and 8–14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to a mathematical concept (e.g., a series of decrypting selected data), which is an abstract idea. SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
The abstract idea is set forth or described by the following limitations: 
(1) decrypting [an] encrypted personal identification number via a first asymmetric key for deriving a personal identification number;

(3) decrypting an encrypted cryptocurrency private key information via the personal key for deriving a cryptocurrency private key information, wherein the cryptocurrency private key information includes a cryptocurrency private key or a mnemonic word data of the cryptocurrency private key. 
Limitations (1)–(3) represent a mathematical concept. Therefore, limitations (1)–(3) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The steps of “receiving … an encrypted personal identification number from a user device” and “using the cryptocurrency private key for a transaction of the at least one cryptocurrency” is insignificant extra-solution activity (e.g., gathering data for the mathematical calculation(s) and using the result). The steps being performed “by the cryptocurrency securing device” is merely using a generic computer as a tool to perform the abstract idea. The limitation “the cryptocurrency private key corresponds to at least one cryptocurrency on blockchain” is generally linking the abstract idea to a particular technological environment.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The steps of “receiving … an encrypted personal identification number from a user device” and “using the cryptocurrency private key for a transaction of the at least one cryptocurrency” is Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092–93). The Examiner has also considered the “using” step under Step 2B, and finds that it does not (either alone or in combination with the other steps) use the private key in an unconventional way. See, e.g., Patin (US 2019/0245688 A1; [0007] “Conventional custodial wallets are services that store and hide a user’s private key and cryptographically sign transactions on the user’s behalf.”). The steps being performed “by the cryptocurrency securing device” is merely using a generic computer as a tool to perform the abstract idea.
Dependent claims 2–6 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–6 recite additional elements that represent, in addition to elements (1)–(3) noted above, additional steps that are directed to a mathematical concept (e.g., a series of mathematical calculations based on selected data), which is an abstract idea. SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas). Particularly, claim 2 recites “generating … a first one-time key; [and] encrypting … the first one-time key via the first asymmetric key for deriving a first encrypted one-time key”; claim 3 recites “decrypting … the encrypted personal identification number via 
Claims 8–14 contain language similar to claims 1–6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–14 are also rejected under 
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
PIN “n. Acronym for personal identification number. A unique code number used to gain access to personal information or assets via an electronic device. PINs are used by a variety of electronic services such as automated bank tellers, Internet sites, and wireless phone services.” Microsoft Computer Dictionary, Fifth Edition, 2002.
PIN “n. an identification number assigned to an individual to gain access to a computer system via an automated-teller machine, a point-of-sale terminal, or other device.” Random House Kernerman Webster's College Dictionary, 2010 K Dictionaries Ltd.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Lakshmanan et al. (US 2015/0310431 A1) teaches “The encrypted private key E 207 and the salt R 208 are loaded 821 from memory. The transaction details 407, received in the previous a 203. The symmetric encryption key ka 203 is then used to decrypt 823 the encrypted private key E 207 to produce the private key KS 205. A signed transaction authorization message 410 is generated 824 by using the private key KS 205 to sign a transaction authorization message 400, which can contain information from the transaction details 407.” ([0066]);
Trachtman (US 10,594,486 B1) teaches “receiving … an encrypted password … [that] may be processed with [a] decryption key to generate a decrypted password” (1:28–30);
Sullivan (US 2017/0063531 A1) teaches “deriv[ing] a password key from the user’s password and a salt using a key derivation function” ([0042]) and “access[ing] the encrypted private key of the user from the encrypted private key field 365 of the account vault 230 and decrypts the encrypted private key using the decryption function 835 and the password key 830 to reveal the private key 840” ([0043]);
Radutskiy et al. (US 2012/0294445 A1) teaches “obtain[ing] a key to decrypt the password in the credential storage structure, and use the password to decrypt the private key in the credential storage structure” [0048];
Hird (US 2016/0212109 A1) teaches “a password may be reconstructed from the key fragments and used to attempt to obtain access to data contained in the Bitcoin wallet 104, and/or an encryption key may be may be reconstructed from the key fragments and used to attempt to decrypt individual private keys, addresses, and/or other content of the Bitcoin wallet 104” ([0021]);

Okamoto et al. (EP 0 821 504 A2) teaches “maintain the private key in an encrypted form obtained by using a key decryption key generated according to a password phrase of a user, where a legitimate user who knows the password can acquire the private key whenever necessary by entering the password, in response to which the same key decryption key is generated again and the encrypted private key is decrypted by using the generated key decryption key”
However, none of the prior art of record, at least individually, teaches “receiving, by the cryptocurrency securing device, an encrypted personal identification number from a user device; decrypting, by the cryptocurrency securing device, the encrypted personal identification number via a first asymmetric key for deriving a personal identification number; decrypting, by the cryptocurrency securing device, an encrypted personal key via the personal identification number for deriving a personal key; and decrypting, by the cryptocurrency securing device, an encrypted cryptocurrency private key information via the personal key for deriving a cryptocurrency private key information, …” as required by independent claim 1, and similarly by independent claim 8. Therefore, because the dependent claims require the limitations of claim 1 or claim 8, the examined claims of this application are allowable over the prior art of record.
Response to Arguments
Applicant argues “Based on the amendments, the independent Claims 1 and 8 respectively include elements that are sufficient to integrate the operations into a practical application which relates to the implementation of security of cryptocurrency transaction on blockchain” (emphasis in original).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685